Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court that the merchandise covered by the Appeal to Reappraisement enumerated above consists of red sheet rubber packing, Quality No. 125, imported from Germany.
IT IS FURTHER STIPULATED AND AGREED that the export value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany in the usual wholesale quantity and in the ordinary course of trade for export to the United States including the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States is 20(5 per pound less non-dutiable charges as noted on the invoice. There was no higher fox-eign value for such or similar merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Re-appraisement enumerated above may be submitted for decision on the foregoing stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $0.20 per pound, less nondutiable charges, as noted on the invoice.
Judgment will be entered accordingly.